        Case 3:19-cr-00041-MMD-WGC Document 63 Filed 12/23/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                             Case No. 3:19-cr-00041-MMD-WGC-1
10
                     Plaintiff,                            ORDER RE:
11                                                         STIPULATION TO CONTINUE
             v.
12                                                         MOTION REPLY DEADLINE
     BENJAMIN D. MORROW,
13
                     Defendant.
14
15
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
16
     Trutanich, United States Attorney, and Andolyn Johnson, Assistant United States Attorney,
17
     counsel for the United States of America, and Michael L. Becker, counsel for Defendant
18
     Benjamin D. Morrow, that the defendant shall have to and including December 30, 2020, to file
19
     his reply to the Government’s Response to the Defendant’s Motion to Suppress.
20
             The Stipulation is entered into for the following reasons:
21
             1.      At the request of defense counsel, the Government has graciously agreed to join
22
     this stipulation.
23
             This is the first stipulation by counsel to continue the reply due date.
24
             DATED this 21st day of December, 2020.
25
26
      Case 3:19-cr-00041-MMD-WGC Document 63 Filed 12/23/20 Page 2 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
 3   By//Andolyn R. Johnson             By/s/ Michael L. Becker
                                        MICHAEL L. BECKER
 4   ANDOLYN R. JOHNSON                 Counsel for Benjamin D. Morrow
     Assistant United States Attorney
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                        2
        Case 3:19-cr-00041-MMD-WGC Document 63 Filed 12/23/20 Page 3 of 3




 1
                                               ORDER
 2
            IT IS THEREFORE ORDERED that defendant shall have to and including December
 3
     30, 2020, to file his reply to the Government’s Response to the Defendant’s Motion to Suppress.
 4
 5
            DATED this ____
                       23rd day of December, 2020.
 6
 7
 8                                                UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
